Case 1:20-cv-03259-PAC Document 15 Filed 05/21/20 Page 1of1

 

(Attorney or Party without Attorney.
Samuel H, Rudman, Esq.
Robbins Geller Rudman & Dowd LLP
58 South Service Road, Suite 200
Melville, NY 11747
Telephone No: 631-367-7100 FAX No: 631-367-1173

 

Ref No. or File No.:

 

Attorney for: Plaintiff

 

Insert name of Court, and Judicial District and Branch Court:

United States District Court - Southern District Of New York. |

 

For Court Use Only

 

 

 

 

Plaintiff Katherine Wandel, et al. '
Defendant: Jing Gao, et al. :
PROOF OF SERVICE Hearing Date: Time: Dept/Div: Case Number:
Summons & Complaint 20CV03259PAC

 

 

 

 

I, At the time of service I was at least 18 years of age and not a party to this action.

2. I served copies of the Summons in a Civil Action; Civil Cover Sheet; Class Action Complaint; Individual Practices of Judge Paul A.

Crotty; ECF Rules & Instructions

3. a Party served: Richard Arthur
b. Person served: Richard Arthur, Personally
4. Address where the party was served: 649 South Ridgeley Drive, # 201

Los Angeles, CA 90036
5. I served the party:

a. by personal service. I personally delivered the documents listed in item 2 to the party or person authorized to receive

process for the party (1) on: Thu., Apr. 30, 2020 (2) at: 9:25AM

7. Person Who Served Papers:
a. John Gonzalez
b, Class Action Research & Litigation
P O Box 740 @
Penryn, CA 95663

c. (916} 663-2562, FAX (916) 663-4955 (iii) County:

Recoverable Cost Per CCP 1033.5(a)(4)(B)

d. The Fee for Service was:
e. Iam: (3) registered California process server

Independent Contractor

(ii) RegistrationNo.: 2971

Los Angeles

8. I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.

Date: Fri, May. 01, 2020

 

 

wen -
wavs
Rule 2,130. E UN a sea 1, 2007 SRO OR ek Conprant aa

x

”

Wahg-Gonzalery~ sarud 206267
